      Case 4:19-cr-00172-RGE-HCA Document 80 Filed 12/31/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA

       UNITED STATES OF AMERICA,                 )
            Plaintiff,                           )   Criminal No. 4:19-CR-00172
                                                 )
       vs.                                       )   DEFENDANT MONTOYA’S
                                                 )   MOTION TO EXTEND
       JESSICA REZNICEK and                      )   THE PLEA ENTRY DEADLINE
       RUBY MONTOYA,                             )
            Defendant.                           )


       COMES NOW, the defendant Ruby Montoya, by and through counsel, and hereby moves

to continue the plea entry deadline in her case to January 22, 2020. In support of this motion,

counsel states:

   1. The plea entry deadline is currently January 4, 2020.

   2. Defendant has signed a plea agreement in this matter.

   3. Defendant currently lives out of state and will need to travel to Iowa to enter her plea.

   4. Undersigned counsel has conferred with Judge Adams’s chambers regarding the

       availability of the court for a plea hearing the week of January 18, 2020.

   5. Counsel has conferred with Jason Griess, counsel for the United States, and Mr. Griess

       has indicated that he does not object to this motion.

       WHEREFORE, Defendant Montoya requests that the plea entry deadline be continued up

to and including January 22, 2020.

                                       /s/Angela L. Campbell
                                       Angela L. Campbell AT# 0009086
                                       DICKEY, CAMPBELL, & SAHAG LAW FIRM, P.L.C.
                                       301 E. Walnut St., Suite 1
                                       Des Moines, Iowa 50309
                                       PHONE: 515.288.5008
                                       FAX: 515.288.5010
                                       E-MAIL: angela@iowajustice.com


                                                1
Case 4:19-cr-00172-RGE-HCA Document 80 Filed 12/31/20 Page 2 of 2




                                                     PROOF OF SERVICE
                                 The undersigned hereby certifies that a true copy of the foregoing
                         instrument was served upon each of the attorneys of record, or the parties if
                         unrepresented, at their respective addresses disclosed on the pleadings.

                         By:     _____ U.S. Mail                _____ Fax
                                 _____ Courthouse Mail          _____ Hand delivered
                                 _____Certified Mail              x Other (electronic)


                        Signature:          /s/Angela L. Campbell

                        Date:               December 31, 2020




                                     2
